ORIGINAL                                                                      10/06/2022


                 IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 22-0221


                                         DA 22-0221


 PETER GRIGG
                                                                              OCT 0 6 2022
              Plaintiff and Appellant,                                      Bowen Greenwood
                                                                          Clerk of Supreme Court
                                                                             State of Monta na
         v.
                                                                      ORDER
 ALISON PAUL, Executive Director, and MONTANA
 LEGAL SERVICES ASSOCIATION,

              Defendant and Appellee,




         This Court reviews briefs to ensure compliance with Rules 11 and 12 of the Montana
Rules of Appellate Procedure. This Court issued an Order on September 12, 2022 requiring
three changes to be made to Appellant's opening brief. After reviewing the Appellant's
opening brief filed on October 5, 2022, this Court has determined that the Appellant failed
to incorporate two of the ordered changes, therefore the brief does not comply with the
below-referenced Rule and must be resubmitted.
         M. R. App. P. 10(5) requires that seven (7) copies of each brief shall be filed with
the Clerk of the Supreme Court. Appellant filed only two (2) copies of Appellant's opening
brief.
         M. R. App. P. 11(6)(a) requires that the cover of the opening brief of the Appellant
shall be blue. For recycling purposes, pastel colors shall be used for brief covers. The
cover of the appendix, if separately printed, shall be white. Appellant did not include a
blue cover sheet on the copies of the opening brief. Therefore,
         IT IS ORDERED that the two copies of the referenced brief be returned for revisions
necessary to comply with the specified Rules;
         IT IS FURTHER ORDERED that seven copies of the revised brief ordered herein
be filed within twenty (20) days of the date of this Order with the Clerk of this Court and
that one copy of the revised brief be served on each counsel of record;
       IT IS FURTHER ORDERED that no changes, additions, or deletions other than
those specified in this Order may be made to the brief as originally filed;
       IT IS FURTHER ORDERED that the postage costs for returning the referenced
copies of Appellant's brief will be billed to Appellant by the Clerk of this Court and shall
be due and payable upon receipt; and
       IT IS FURTHER ORDERED that the times for any subsequent briefing contained
in M. R. App. P. 13 shall run from the date of filing of the revised brief.
       The Clerk of this Court is directed to mail a true copy of this Order to Appellant and
to mail a true copy of this Order to all counsel upon whom the brief was served.
       DATED this 6th day of October, 2022.
                                                         For the Court,